 

Exhibit 10.01

  

December 5, 2019

 

Samir Kapuria

 

Re: Termination Benefits

 

Dear Samir:

 

This agreement (the “Letter Agreement”) will be effective December 5, 2019 (the
“Effective Date”) and will terminate on December 31, 2020 (the “Termination
Date”).

 

1.             Termination Benefits. If and at such time as you are terminated
by NortonLifeLock Inc. (the “Company”) without Cause, or upon your death, prior
to the Termination Date, you shall be entitled to receive in addition to the
amounts set forth in subsection (i) below, and subject to satisfaction of the
Release requirements set forth in Section 4 of this Agreement, the benefits
described in subsections (ii), (iii) and (iv) below:

 

(i)            earned but unpaid base salary and PTO and unreimbursed business
expenses incurred through the date of termination of employment (“Accrued
Benefits”), payable upon your Termination Date;

 

(ii)           a single lump sum cash amount equal to your base salary in effect
on the Effective Date, payable within sixty (60) days following your Termination
Date;

 

(iii)         A single lump sum cash amount equal to 100% of your annual target
bonus amount in effect on the Effective Date, but such amount will be increased
by a multiple reflecting the months worked more than 12 months following the
Effective Date (e.g., for 13 months of post-Effective Date employment, the bonus
multiple will be 108.33%), payable within sixty (60) days following your
Termination Date; and

 

(iv)         vesting of your Unvested Equity Awards as follows:

 

(A)          For the purposes of this Agreement, the Company shall calculate
your outstanding time-based RSUs that are unvested as of the Effective Date (the
“Unvested RSUs”) and outstanding performance based restricted stock units that
are unvested as of the Effective Date (calculated as set forth in the next
sentence in this subsection (iv) (A)) (the “Unvested PRSUs” and together with
the Unvested RSUs, the “Unvested Equity Awards), “Unvested PRSUs” means (i) for
PRSUs, if any, held by you that are outstanding as of the Effective Date and for
which the applicable performance metrics already have been measured, the
resulting number of PRSUs that are then-subject to additional time-based vesting
requirement plus (ii) for PRSUs, if any, held by you that are outstanding as of
the Effective Date and for which the applicable performance metrics have not yet
been measured (including in the case of any FY18 PRSUs, carryover amounts based
on 3-year TSR achievement), the resulting number of PRSUs that are eligible to
vest based on “target” level performance.

 

(B)          Fifty percent (50%) of the Unvested Equity Awards held by you,
reduced by any Unvested RSUs that vest between the Effective Date and your
Termination Date, shall vest (and be settled) within thirty (30) days following
your Termination Date. For purposes of clarity, all of your Unvested RSUs shall
continue to vest during the period from the Effective Date through the
Termination Date in accordance with their original vesting schedule.

 

 

 

 

(C)          In addition to the benefits set forth in subparagraph (B) above, no
later than January 5, 2021, you shall be entitled to vest (and settlement) of
the remaining Unvested Equity Awards (after reduction for the number of Unvested
Equity Awards as determined pursuant to subparagraph (B) above), subject to the
satisfaction of the following performance requirements (the “New Performance
Shares”) as follows:

 

a.            75% of the New Performance Shares may be earned (i) 50% based on
the highest Average Closing Price during the period beginning on August 20, 2019
and ending on December 31, 2020and (ii) 50% based on the highest Average Closing
Price during the period beginning on July 1, 2020 and ending on December 31,
2020, if in each case, such Average Closing Price is at or above            .

 

b.            100% of the New Performance Shares may be earned (i) 50% based on
the highest Average Closing Price during the period beginning on August 20, 2019
and ending on December 31, 2020 and (ii) 50% based on the highest Average
Closing Price during the period beginning on July 1, 2020 and ending on December
31, 2020, if in each case, such Average Closing Price is at or above
           .

 

c.            125% of the remaining New Performance Shares may be earned (i) 50%
based on the highest Average Closing Price during the period beginning on August
20, 2019 and ending on December 31, 2020 and (ii) 50% based on the highest
Average Closing Price during the period beginning on July 1, 2020 and ending on
December 31, 2020, if in each case, such average trading price is at or above
          .

 

d.            150% of the remaining New Performance Shares may be earned (i) 50%
based on the highest Average Closing Price during the period beginning on August
20, 2019 and ending on December 31, 2020 (ii) 50% based on the highest Average
Closing Price during the period beginning on July 1, 2020 and ending on December
31, 2020, if in each case, such Average Closing Price is at or above           .
For the avoidance of doubt, you shall not be entitled to receive more than 150%
of the New Performance Shares.

 

e.            Linear interpolation will apply between the trading prices set
forth in subsections (a) through (c) above (but linear interpolation will not
apply between prices set forth in subsections (c) through (d)).

 

(D)          Upon a Change in Control (as defined in the Symantec Corporation
Executive Retention Plan (the “Retention Plan”)) (or, for the avoidance of
doubt, a termination of employment entitling you to the benefits under this
Letter Agreement following a Change in Control), the number of remaining New
Performance Shares that may be earned will be based on the greater of (x) the
number of shares determined by the attainment of the stock price goals set forth
in subsections (a) through (e) above, but based only on the price per share
payable to stockholders in connection with the Change in Control rather than on
the Average Closing Price in subsections (i) or (ii) of subsections (a) through
(d) of subsection 1(b)(iv)(C), as the case may be, or (y) 100% of the remaining
Unvested Equity Awards referred to in this subsection 1(b)(iv)(D), if greater.

 



2

 

 



 

(E)          The share price thresholds for attainment of the share price goals
set forth in subsections (a) through (d) above shall be adjusted to take account
of extraordinary dividends or other payments to stockholders, if any, as a
result of the Purchase Agreement consistent with section 2.2 of the Symantec
Corporation 2013 Equity Incentive Plan (the “Equity Plan”) and the treatment of
other holders of restricted stock units or options under the Equity Plan or any
other equity plan.

 

(F)          The Committee will certify the achievement of the share price
metrics and the resulting number of the New Performance Shares eligible to vest.

 

(G)         Any portion of any Unvested Equity Awards that does not vest prior
to the termination of your employment or upon or following a termination of your
employment pursuant to the provisions of this Section 1 shall be forfeited.

 

2.            Definitions.

 

(a)            “Average Closing Price” shall mean the average reported closing
price of the Company’s common stock for any period of twenty consecutive trading
days within the relevant measurement period.

 

(b)            “Cause” means any or all of the following: (i) failure to
perform, to the reasonable satisfaction of the Company, the employee’s duties
and/or responsibilities, as assigned or delegated by the Company (ii) commission
of a felony or crime of moral turpitude, including but not limited to
embezzlement or fraud (iii) material breach of the terms of the employee’s
employment agreement, confidentiality and intellectual property agreement or any
other agreement by and between employee and the Company (iv) commission of any
act of dishonesty, misconduct or fraud in any way impacting the Company, its
clients, or its affiliates; (v) any misconduct which brings the Company into
disrepute, including conduct that injures or impairs the Company’s business
prospects, reputation or standing in the community; (vi) violation of Company
policies, including, without limitation, any violation of the Company’s Code of
Conduct and Global Workforce Inclusion Policies; provided, however, that the
Company shall allow employee a reasonable opportunity (but not in excess of 10
calendar days) to cure, to the reasonable satisfaction of the Company, any act
or omission applicable to part (i), (iii), or (vi) above, if curable in the
Company’s determination; provided, further, that it is understood that willful
or grossly negligent acts or omissions will not be curable.

 

(c)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)            “Committee” means the Compensation and Leadership Development
Committee of the Board.

 

3.            Release Requirement for Certain Severance & Acceleration.

 

The receipt of any severance payment or equity acceleration payable to you
pursuant to Section 1 will be subject to your signing a release of claims that
is satisfactory to the Company (a “Release”) and satisfying all conditions to
make the Release effective and irrevocable by no later than sixty (60) days
after the applicable date of the termination of employment.

 

4.             Golden Parachute Taxes. In the event that the benefits provided
for in this Agreement or otherwise payable to you (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 4, would be subject to the excise tax imposed by Section 4999 of the
Code, then, your benefits under this Letter Agreement shall be payable either
(i) in full, or (ii) as to such lesser amount which would result in no portion
of such benefits being subject to the excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by the you on an after-tax basis, of the greatest
amount of benefits under this Letter Agreement, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. 
Reduction in either cash payments or equity compensation benefits shall be made
pro-rata between and among benefits which are subject to Section 409A of the
Code and benefits which are exempt from Section 409A of the Code.

 

3

 

 

5.            Miscellaneous Provisions.

 

(a)            Section 409A. To the extent that (i) any payments to which you
become entitled under this Letter Agreement in connection with a separation from
service constitute nonqualified deferred compensation subject to Section 409A of
the Code, and (ii) you are deemed at the time of the separation from service to
be a specified employee (as such term is defined in U.S. Treasury Regulation
1.409A-1(i)), then such payment or payments shall not be made or commence until
the earlier of (A) the expiration of the six-month period measured from the date
of your separation from service with the Company, or (B) your date of death
following such separation from service; provided, however, that such delay shall
only be effected to the extent required to avoid adverse tax treatment to you,
including (without limitation) the additional twenty percent (20%) tax for which
you would otherwise be liable under Section 409A(a)(l)(B) of the Code in the
absence of such delay. Upon the expiration of the applicable delay period, any
payments which would have otherwise been made during that period in the absence
of this paragraph shall be paid to you or your beneficiary in one lump sum
(without interest). The provisions of this Letter Agreement are intended to be
exempt from or otherwise comply with the provisions of Section 409A of the Code.
If any provision of this Letter Agreement is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with such provisions not
being subject to the provisions of Section 409A of the Code, and for any
payments where such construction is not tenable, that those payments comply with
Section 409A of the Code to the maximum permissible extent. To the extent any
payment under this Letter Agreement may be classified as a “short-term deferral”
within the meaning of Section 409A of the Code, such payment shall be deemed a
short-term deferral, even if it may also qualify for an exemption from
Section 409A of the Code under another provision of Section 409A of the Code.
Payments pursuant to this Letter Agreement (or referenced in this Agreement) are
intended to constitute separate payments for purposes of U.S. Treasury
Regulation 1.409A-2(b)(2).

 

(b)            Other Severance and Acceleration Arrangements. Except as
otherwise specified herein, this Letter Agreement represents the entire
agreement between you and the Company with respect to any and all severance
arrangements and vesting acceleration arrangements and supersedes and replaces
any and all prior verbal or written discussions, negotiations and/or agreements
between you and the Company relating to the subject matter hereof as may be set
forth under any and all prior agreements governing any employment agreement,
severance agreement, offer letter, equity grant or programs and plans which were
previously offered by the Company to you, including, but not limited to, as
applicable, the Symantec Corporation 2013 Equity Incentive Plan, the Symantec
Corporation Severance Plan, the Symantec Corporation Executive Severance Plan
and the Retention Plan (collectively, the “Prior Arrangements”), and you hereby
waive your rights under all such other arrangements after the Effective Date.
Notwithstanding the foregoing, (i) upon your Constructive Termination (as
defined in the Retention Plan) you will retain the benefits under the Retention
Plan that would be payable to you upon a Constructive Termination and the
Retention Plan will not be superseded, replaced or waived, provided that you
will not be eligible to receive benefits under this Letter Agreement, (ii) if
you have not terminated employment for any reason on or prior to the Termination
Date, on and after January 1, 2021, the Prior Arrangements shall again be in
full force and effect (as such Prior Arrangements may be amended either prior to
or following the Termination Date) and (iii) any equity grants that you receive
on or after the Effective Date shall not be subject to this Letter Agreement and
shall instead remain subject to the Prior Arrangements.

 



4

 

 

(c)            All Awards Subject to Company Clawback or Recoupment Policy. All
benefits shall be subject to clawback, recoupment or forfeiture employee as
provided under any clawback, recoupment or forfeiture policy adopted by the
Board or required by law. Such clawback, recoupment or forfeiture policy, in
addition to any other remedies available under applicable law, may require the
cancellation of outstanding awards and the recoupment of any gains realized with
respect to awards.

 

(d)            Withholding Taxes. All payments made under this Letter Agreement
will be subject to reduction to reflect taxes or other charges required to be
withheld by law.

 

(e)            No Retention Rights. Nothing in this Letter Agreement will confer
upon your right to continue in employment with or other service to the Company
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Company or any subsidiary of the Company or you, which
rights are hereby expressly reserved by each, to terminate his or her service at
any time and for any reason, with or without Cause.

 

(f)             Arbitration. Except for any claim for injunctive relief arising
out of a breach of either party’s obligations to protect the other’s proprietary
information, the parties agree to arbitrate, in Boston Massachusetts through
JAMS, any and all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Letter Agreement,
whether sounding in tort, contract, statutory violation or otherwise, or
involving the construction or application or any of the terms, provisions, or
conditions of this Letter Agreement. Any arbitration may be initiated by a
written demand to the other party. The arbitrator’s decision shall be final,
binding, and conclusive. The parties further agree that this Letter Agreement is
intended to be strictly construed to provide for arbitration as the sole and
exclusive means for resolution of all disputes hereunder to the fullest extent
permitted by law. The parties expressly waive any entitlement to have such
controversies decided by a court or a jury.

 

(g)            Amendment. It is expressly agreed that this Letter Agreement may
not be altered, amended, modified, or otherwise changed in any respect except by
another written agreement that specifically refers to this Letter Agreement,
executed by authorized representatives of each of the parties to this Letter
Agreement. This Letter Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a facsimile or PDF copy
shall have the same force and effect as execution of an original, and a copy of
a signature will be equally admissible in any legal proceeding as if an
original.

 

(h)            Severability. The invalidity or unenforceability of any provision
or provisions of this Plan will not affect the validity or enforceability of any
other provision hereof, which will remain in full force and effect.

 



5

 

 

(i)                 Governing Law. The Letter Agreement shall be governed and
construed in accordance with the laws of the State of California.

 

* * * *

 



6

 

 

Please review this offer and confirm your acceptance by signing in the space
indicated below and returning your signed letter to me.

 

Sincerely,       /s/ Kara Jordan       Kara Jordan   VP, Human Resources  
NortonLifeLock Inc.  

 

 

I hereby accept the terms and conditions of the offer of employment stated in
this letter.

 

/s/ Samir Kapuria   12/9/2019 NAME   DATE

 

7



 